Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
	(i) With regard to claim 5 (line 1), the term "The magnetic tape" should be changed to the term --The magnetic recording medium-- in order to provide claim language consistency.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/368,044 (reference application) in view of JP 3575190 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	As per claim 1 of the instant application, Application No. 16/368,044 claims a magnetic recording medium (i.e., "magnetic tape") comprising: a non-magnetic support; a magnetic layer including a ferromagnetic powder on one surface of the non-magnetic support; and a back 
Claim 2 of the instant application corresponds to claim 3 of Application No. 16/368,044.
Claim 5 of the instant application corresponds to claim 4 of Application No. 16/368,044.
As per claim 6 of the instant application, Application No. 16/368,044 claims wherein the magnetic recording medium is a magnetic tape. See claim 1 of Application No. 16/368,044.
Claim 7 of the instant application corresponds to claim 6 of Application No. 16/368,044.
Claim 8 of the instant application corresponds to claim 8 of Application No. 16/368,044.
Claim 11 of the instant application corresponds to claim 9 of Application No. 16/368,044.
As per claim 12 of the instant application, Application No. 16/368,044 claims wherein the magnetic recording medium is a magnetic tape. See claim 6 of Application No. 16/368,044.
	As per claim 1, Application No. 16/368,044 does not claim wherein the non-magnetic support is an aromatic polyamide support having a moisture absorption of 2.2% or less and/or the range set forth in claims 3, 4, 9, and 10.
	Such non-magnetic supports associated with magnetic recording media, are well-known in the art.
As just one example, JP 3575190 B2 discloses an analogous magnetic recording medium, in the same field of endeavor as Application No. 16/368,044, wherein a non-magnetic support (base portion of magnetic recording medium - see paragraph [0044] of enclosed machine 
	It would have been obvious to one of ordinary skill in the art to provide the claimed 
non-magnetic support of Application No. 16/368,044 as setting forth an aromatic polyamide support having a moisture absorption of 2.2% or less (as claimed in the instant application) in order to advantageously provide a base layer of the magnetic medium (tape) with "excellent heat resistance" and "mechanical properties" and whereby "moisture is suppressed." See paragraph [0006] of JP 3575190 B2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Ozawa et al. (US 2019/0304488 A1) in view of JP 3575190 B2.
The applied reference has a common applicant/assignee with the instant application. Assuming that the Applicant files a certified translation of the priority document (JAPAN 2019-086682), thereby perfecting their claim to foreign priority (including satisfying all applicable statutes under 35 USC 112), based upon the earlier effectively filed date of the reference, even with the perfected claim for foreign property, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Assuming that the Applicant files a certified translation of the priority document (JAPAN 2019-086682), thereby perfecting their claim to foreign priority, this rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per claim 1 of the instant application, Ozawa et al. (US 2019/0304488 A1) discloses a magnetic recording medium (i.e., "magnetic tape") comprising: a non-magnetic support; a magnetic layer including a ferromagnetic powder on one surface of the non-magnetic support; and a back coating layer including a non-magnetic powder on the other surface of the non-magnetic support, wherein a difference (Safter - Sbefore) between a spacing Safter measured by 
Claim 2 of the instant application corresponds to claim 3 of Ozawa et al. (US 2019/0304488 A1).
Claim 5 of the instant application corresponds to claim 4 of Ozawa et al. (US 2019/0304488 A1).
As per claim 6 of the instant application, Ozawa et al. (US 2019/0304488 A1) discloses wherein the magnetic recording medium is a magnetic tape. See claim 1 of Application No. 16/368,044.
Claim 7 of the instant application corresponds to claim 6 of Ozawa et al. (US 2019/0304488 A1).
Claim 8 of the instant application corresponds to claim 8 of Ozawa et al. (US 2019/0304488 A1).
Claim 11 of the instant application corresponds to claim 9 of Ozawa et al. (US 2019/0304488 A1).
As per claim 12 of the instant application, Ozawa et al. (US 2019/0304488 A1) discloses wherein the magnetic recording medium is a magnetic tape. See claim 6 of Ozawa et al. (US 2019/0304488 A1).
	As per claim 1, Ozawa et al. (US 2019/0304488 A1) does not disclose wherein the non-magnetic support is an aromatic polyamide support having a moisture absorption of 2.2% or less and/or the range set forth in claims 3, 4, 9, and 10.

As just one example, JP 3575190 B2 discloses an analogous magnetic recording medium, in the same field of endeavor as Ozawa et al. (US 2019/0304488 A1), wherein a non-magnetic support (base portion of magnetic recording medium - see paragraph [0044] of enclosed machine translation of JP 3575190 B2) is an aromatic polyamide support having a moisture absorption of 2.2% or less, wherein, as per claims 3 and 9, wherein the aromatic polyamide support has a moisture absorption of 2.0% or less, wherein, as per claims 4 and 10, the aromatic polyamide support has a moisture absorption of 1.0% or more and 2.0% or less. See abstract, paragraphs [0007, 00230048, 0071, etc.] of JP 3575190 B2.
	It would have been obvious to one of ordinary skill in the art to provide the non-magnetic support of Ozawa et al. (US 2019/0304488 A1) as including an aromatic polyamide support having a moisture absorption of 2.2% or less (as claimed in the instant application) in order to advantageously provide a base layer of the magnetic medium (tape) with "excellent heat resistance" and "mechanical properties" and whereby "moisture is suppressed." See paragraph [0006] of JP 3575190 B2.  

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including a magnetic recording 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688